DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden eta l. (USPN 9381410) in view of Nagamoto (USPN 4795159).
	Regarding claim 1, Golden discloses a club head having a body, weight channel, weight member, and fastener. The body has an interior cavity, a sole, crown, face, rearward portion, and hosel.  The weight channel is formed in the sole and defines a path along the sole.  The weight member is positioned within the weight channel and is adjustable to any position along the path.  The weight member also has a slot that is elongated. Golden et al. notes that the path can be in the heel-toe direction, face-rear direction, etc.  A fastener extends through the slot of the weight member and is received in a fastener port in the body to secure the weight member to the body.  The fastener allows the weight to be adjusted along the path while being fixed in the same location. Golden et al. discloses an embodiment wherein an overhang covers a portion of weight channel and the weight member (Figures 5A and 5B).  Golden et al. also notes that features of embodiments can be combined; therefore, one having ordinary skill in the art would have found adding an overhang to be obvious.
Claim(s) 4, 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden eta l. (USPN 9381410) in view of Nagamoto (USPN 4795159).
Regarding claim 4, Golden et al. does not disclose the sole made of a composite.  Nagamoto discloses a club head having a sole plate made of a composite (See Abstract).  One having ordinary skill in the art would have found it obvious to have a sole made of a composite material, as taught by Nagamoto, in order to improve impulsive resistance.  Based on the combination, the overhang portion would be a part of the sole due to the weight channel being on the sole.
Regarding claim 5, Nagamoto discloses the sole made of an FRP.
Regarding claim 14, Golden discloses a club head having a body, weight channel, weight member, and fastener. The body has an interior cavity, a sole, crown, face, rearward portion, and hosel.  The weight channel is formed in the sole and defines a path along the sole.  The weight member is positioned within the weight channel and is adjustable to any position along the path.  The weight member also has a slot that is elongated. Golden et al. notes that the path can be in the heel-toe direction, face-rear direction, etc.  A fastener extends through the slot of the weight member and is received in a fastener port in the body to secure the weight member to the body.  The fastener allows the weight to be adjusted along the path while being fixed in the same location.  Golden et al. does not disclose the sole made of a composite.  Nagamoto discloses a club head having a sole plate made of a composite (See Abstract).  One having ordinary skill in the art would have found it obvious to have a sole made of a composite material, as taught by Nagamoto, in order to improve impulsive resistance.   
Allowable Subject Matter
Claims 2, 3, and 6-13, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711